


Exhibit 10.2


PERSONAL GUARANTY

 

WHEREAS, Steven J. Kutcher, (“Kutcher”) was employed by CapSource Financial,
Inc., a Colorado corporation (“Company”);

 

WHEREAS, Kutcher’s employment with the Company was terminated pursuant to a
Confidential Separation Agreement and General Release dated March 25, 2008
(“Separation Agreement”);

 

WHEREAS, the separation Agreement provides for certain amounts to be paid by the
Company to Kutcher totaling $103,108.15 (“Amount Due”) plus accrued interest
(collectively the “Indebtedness”);

 

WHEREAS, Kutcher is willing to provide such additional time for the payment of
the Amount Due conditioned upon said Indebtedness being personally guaranteed as
to the payment thereof by Randolph M. Pentel, Chairman of CapSource Financial,
Inc. and an individual residing in Minnesota, (“Guarantor”);

 

1.        NOW, THEREFORE, the Guarantor guarantees that Debtor will promptly pay
the full amount of the Indebtedness as and when the same shall in any manner be
or become due according to the terms and conditions provided in the Separation
Agreement. Notwithstanding the foregoing, the Guarantor shall have three (3)
business days from the date due to make any payment required by the Separation
Agreement and guaranteed by this agreement.

 

2.        Without limiting the generality of the foregoing, the Guarantor agrees
that he will pay the full amount of Indebtedness now or hereafter due as, and
when the same shall in any manner be or become due according to the terms and
conditions provided in the Separation Agreement.

 

3.        The Guarantor hereby waives demand, notice of dishonor, presentment
for payment, protest and notice of protest and of non-performance on all of said
Indebtedness; and if said Indebtedness is renewed, or if the time for payment
thereof be extended (to which Guarantor consents) either with or without notice
to Guarantor, Guarantor unconditionally guarantee the payment of such
Indebtedness at t he time fixed for the payment thereof in and by any such
renewal or extension. Guarantor further waives all rights, by statute or
otherwise, to require Kutcher to institute suit against the Company to obtain
performance under this Agreement; also to exercise diligence in enforcing this
or any other instrument.

 

4.        To the extent permitted by law, Guarantor waives all defenses legally
available to Guarantor, Guarantor being bound to the payment of said
Indebtedness of the Company. The holder of the Note may take any new or
additional or substituted security from time to time without in any way
impairing the obligation of the undersigned; and the impairment of the security,
which said holder may from time to time hold as security for said loan, shall in
no way operate to discharge the undersigned in whole or in part, it being
specifically agreed that the holder is not required to exercise diligence to
enforce its rights against the original maker of said Note. The holder is hereby
authorized at any time, in its sole discretion and without notice, to take,
change, release or in any way deal with the security herein; but the holder of
the Note shall be under no obligation to collect or to protect any of such
security or said indebtedness, and its neglect or failure to collect or protect
the same is excused. Acceptance of the Guarantee is waived.


--------------------------------------------------------------------------------


5.        Forbearance on the part of Kutcher to take steps to enforce payment of
said indebtedness arising from Guarantor default in any respect whatever, or the
giving of further time to the Company, shall in no way release the undersigned,
but the undersigned shall remain liable hereunder for the prompt payment of said
Indebtedness.

 

6.        This Guarantee is for the use and benefit of Kutcher, who in the first
instance will be owed the Indebtedness. This Guarantee shall also be for the use
and benefit of any subsequent owner of said right to receive the Indebtedness
and each owner of said right may assign this Guarantee to his successor owner of
said Indebtedness.

 

7.        All reasonable costs and expenses, including attorney’s fees, incurred
by the holder of said Indebtedness to enforce this Guarantee, shall be paid by
the undersigned.

 

8.        The liability of the Guarantor shall continue until payment is made of
the Indebtedness as required by the Separation Agreement.

 

9.        Guarantor consents that, without affecting the Guarantor’s liability,
Kutcher may, without notice to or consent of Guarantor on such terms as Kutcher
may deem advisable, extend in whole or in part, by renewal or otherwise, the
time of payment of the Indebtedness or any part thereof now or hereafter owing
by the Company to Kutcher or held by Kutcher as security for any obligation
herein described, or may do or refrain from doing any act whatever. Guarantor
also consents that Kutcher may release, surrender, exchange, modify, impair or
extend the periods of duration or the time for performance or payment of any
collateral securing the obligations of the Company to Kutcher, and may also
settle or compromise any claim of Kutcher against the Company or against any
other person or corporation whose obligation is held by Kutcher as collateral
security for any obligation of the Company or Kutcher. Guarantor hereby ratifies
and affirms any such actions, and all such actions shall be binding on
Guarantor, and Guarantor hereby waives all defenses, counterclaims or offsets
which Guarantor may have.

 

10.       Guarantor also waives notice of failure of any person to pay to
Kutcher any debt held by Kutcher as collateral security for the obligations of
the Company, and all defenses, offsets and counterclaims which Guarantor may at
any time have to any claim of Kutcher against the Company.

 

11.       Guarantor represents that at the time of the execution and delivery of
this Guaranty nothing exists to impair the effectiveness of this Guarantee.

 

12.       Kutcher may, at its option, proceed in the first instance against the
Guarantor to collect the obligations covered by this Guarantee without first
proceeding against any other person, firm or corporation, and without resorting
to any property held by Kutcher as collateral security.

 

Executed by the undersigned this 25th day of March, 2008.

 

GUARANTOR:

 

/s/ Randolph M. Pentel

Randolph M. Pentel

 


--------------------------------------------------------------------------------